Exhibit 10.33

 

QTS REALTY TRUST, INC.

2013 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT AGREEMENT

COVER SHEET

(Performance-Based [Non-Shareholder Return] Units)

QTS Realty Trust, Inc., a Maryland corporation (the “Company”), hereby grants
performance share units (the “PSUs”) relating to shares of Class A Common Stock,
par value $0.01, of the Company (“Shares”), to the Grantee named below, subject
to the achievement of performance goals over a performance period and other
vesting conditions set forth in the attached Performance Share Unit Agreement.
Additional terms and conditions of the grant are set forth on this cover sheet
and in the attached Performance Share Unit Agreement (together, the “Agreement”)
and in the Company’s 2013 Equity Incentive Plan (as amended from time to time,
the “Plan”).

Name of Grantee:                                        

Target Number of Performance Share
Units:                                               

Grant Date:      [DATE OF GRANT], 20[     ]

Purchase Price per Share:  $  0.00

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

 

 

 

Grantee:

 

Date:

 

 

(Signature)

 

 

QTS Realty Trust, Inc.:

 

Date:

 

 

(Signature)

 

Title: Chad L. Williams

Chief Executive Officer

Attachment





1




This is not a share certificate or a negotiable instrument.

 





2




QTS REALTY TRUST, INC.

2013 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT AGREEMENT

 (Performance-Based Units)

 

 

 

Performance Share Units

This Agreement evidences an award of PSUs in the Target Number set forth on the
cover sheet and subject to the terms and conditions set forth in the Agreement
and in the Plan. 

The Plan

The text of the Plan is incorporated in this Agreement by reference.

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant.  Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation
and/or severance agreement between you and the Company or any Affiliate shall
supersede this Agreement with respect to its subject matter, unless explicitly
superseded by this Agreement. 

Transfer of Performance Share Units

The PSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered, whether by operation of law or otherwise, nor may the PSUs
be made subject to execution, attachment or similar process.  If you attempt to
do any of these things, the PSUs will immediately become forfeited.

Vesting

The PSUs shall become earned and vested in accordance with Exhibit A.  

Certain Terminations

Notwithstanding the terms of any employment agreement between you and the
Company or an Affiliate that addresses the treatment of equity awards upon a
termination of employment, in the event of your Involuntary Termination prior to
the Certification Date, you shall remain eligible to earn a pro rata portion of
the number of PSUs that become earned in accordance with Exhibit A, and such
number of PSUs that becomes earned shall fully vest as of the Certification Date
(as defined in Exhibit A).  The prorata portion described in the preceding
sentence shall be equal to a fraction, (i) the numerator of which equals the
number of days elapsed in the Performance Period through the date of your
Involuntary Termination, and (ii) the denominator of which equals the total
number of days in the

 





3




 

Performance Period.  In the event of your Involuntary Termination following the
Certification Date but prior to the third anniversary of the Grant Date, all
remaining unvested PSUs shall become fully vested on the date of such
Involuntary Termination.

For purposes of this section, “Involuntary Termination” means termination of
your Service by reason of (i) your death; (ii) your Disability; (iii) your
involuntary dismissal by the Company or its successor for reasons other than
Cause; or (iv) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then following (x) a substantial adverse alteration
in your title or responsibilities; (y) a reduction in your annual base salary or
a material reduction in your annual target bonus opportunity; or (z) the
relocation of your principal place of employment to a location more than 35
miles from your principal place of employment or the Company's requiring you to
be based anywhere other than such principal place of employment (or permitted
relocation thereof); provided that, you have first given notice to the Company
of the occurrence of an act described in (x), (y) or (z) within 90 days of the
initial occurrence and the Company has not remedied such occurrence within 30
days after receipt of such notice.

Change in Control

Notwithstanding any provision of the Plan to the contrary, upon the consummation
of a Change in Control prior to December 31, [YEAR], in which the PSUs are
assumed, or restricted securities of equivalent value are substituted for the
PSUs, by the Company or its successor, the PSUs shall cease to be subject to the
performance conditions set forth in Exhibit A,  and two-thirds of the Target
Number of PSUs will become vested as of December 31, [YEAR], and one-third of
the Target Number of PSUs will become vested on the third anniversary of the
Grant Date, subject to your continued Service through each vesting date;
provided that, in the event of your Involuntary Termination within the 12-month
period following the consummation of the Change in Control, all remaining
unvested shares shall become fully vested.  If the PSUs are not assumed or
substituted for in connection with any Change in Control, you will become
immediately vested in 100% of the Target Number of PSUs, notwithstanding any
provision of the Plan to the contrary.

For purposes of this section, “Involuntary Termination” means termination of
your Service by reason of (i) your death; (ii) your Disability; (iii) your
involuntary dismissal by the Company or its successor for reasons other than
Cause as defined in any applicable employment agreement; or (iv) your voluntary
resignation for Good

 

 





4




 

 

 

Reason as defined in any applicable employment or severance agreement, plan, or
arrangement between you and the Company, or if none, then as set forth in the
Plan following (x) a substantial adverse alteration in your title or
responsibilities from those in effect immediately prior to the Change in
Control; (y) a reduction in your annual base salary as of immediately prior to
the Change in Control (or as the same may be increased from time to time) or a
material reduction in your annual target bonus opportunity as of immediately
prior to the Change in Control; or (z) the relocation of your principal place of
employment to a location more than 35 miles from your principal place of
employment as of the Change in Control or the Company's requiring you to be
based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company's business to an
extent substantially consistent with your business travel obligations as of
immediately prior to the Change in Control; provided that, you have first given
notice to the Company of the occurrence of an act described in (x), (y) or (z)
within 90 days of the initial occurrence and the Company has not remedied such
occurrence within 30 days after receipt of such notice.

Forfeiture of Unvested Performance Share Units

Unless the termination of your Service triggers accelerated vesting of your PSUs
or other treatment pursuant to the terms of this Agreement or the Plan, you will
automatically forfeit to the Company all of the PSUs that have not vested in the
event you have a Separation from Service.

Effective as of the Certification Date (as defined in Exhibit A), you will
forfeit to the Company all of the PSUs that do not become earned under the
Award, as determined by the Committee. 

Delivery

Delivery of the Shares represented by your vested PSUs shall be made within 30
days of the applicable vesting date set forth in Exhibit A, provided that if you
have had an Involuntary Termination prior to December 31, [YEAR], delivery will
be not later than March 15, [YEAR] or, if earlier, within 30 days of your
Separation from Service resulting in your immediate vesting of PSUs.

Forfeiture of Rights

 

If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of any the Company or any Affiliate or any confidentiality obligation
with respect to the Company or any Affiliate or otherwise in competition with
the Company or any Affiliate, the Company has the right to cause an immediate
forfeiture of your rights to the PSUs awarded under this Agreement and the PSUs
shall

 





5




 

 

 

 

immediately expire.

In addition, if you have vested in PSUs during the three year period prior to
your actions, you will owe the Company a cash payment (or forfeiture of Shares)
in an amount determined as follows: (1) for any Shares that you have sold prior
to receiving notice from the Company, the amount will be the proceeds received
from the sale(s), and (2) for any Shares that you still own, the amount will be
the number of Shares owned times the Fair Market Value of the Shares on the date
you receive notice from the Company (provided, that the Company may require you
to satisfy your payment obligations hereunder either by forfeiting and returning
to the Company the Performance Shares or any other Shares or making a cash
payment or a combination of these methods as determined by the Company in its
sole discretion).  

Leaves of Absence

For purposes of this Agreement, you do not have a Separation from Service when
you go on a bona fide leave of absence that was approved by your employer in
writing if the terms of the leave provide for continued Service crediting, or
when continued Service crediting is required by applicable law.  You will have a
Separation from Service in any event when the approved leave ends unless you
immediately return to active employee work.

Your employer may determine, in its discretion, which leaves count for this
purpose, and when you have a Separation from Service for all purposes under the
Plan in accordance with the provisions of the Plan. Notwithstanding the
foregoing, the Company may determine, in its discretion, that a leave counts for
this purpose even if your employer does not agree.

Withholding Taxes

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of the PSUs.  In the event that the Company or any Affiliate
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the vesting of the PSUs arising from this grant, the
Company or any Affiliate shall have the right to require such payments from you,
or withhold such amounts from other payments due to you from the Company or any
Affiliate (including withholding the delivery of vested Shares otherwise
deliverable under this Agreement).

Retention Rights

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or any Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or any
Affiliate and you, the

 





6




 

 

 

Company or any Affiliate reserves the right to terminate your Service at any
time and for any reason.

Shareholder Rights and Dividend Equivalent Rights

You have no rights as a shareholder of the Company (including, without
limitation, the right to receive quarterly or special dividends) with respect to
the PSUs unless and until a certificate for the Shares relating to the vested
PSUs has been issued to you (or an appropriate book entry has been made).

Notwithstanding the foregoing, the Company grants you a Dividend Equivalent
Right relating to each PSU which vests, if any, pursuant to this Agreement or
the Plan.  If the Company declares a cash dividend on the Company’s outstanding
Shares prior to the date the PSUs vest in accordance with Exhibit A, the amount
of the cash dividend per Share declared prior to such vesting date shall be
deemed to be reinvested in additional Shares. Any such reinvestment shall be at
Fair Market Value on the date of reinvestment.  Your Dividend Equivalent Right
will be settled in a number of Shares equal to the number of PSUs which vest
pursuant to this Agreement, multiplied by the number of additional Shares
determined in accordance with the preceding sentence.  Delivery of the Shares
representing your Dividend Equivalent Right shall occur concurrently with the
delivery of the Shares represented by your vested PSUs. 

Clawback

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material noncompliance.

 

 





7




 

 

 

Notwithstanding any other provision of the Plan or any provision of this
Agreement, if the Company is required to prepare an accounting restatement, then
you shall forfeit any Shares received in connection with this Award (or an
amount equal to the fair market value of such Shares on the date of delivery if
you no longer hold the Shares) if pursuant to the terms of this Agreement, the
amount of the Award earned or the vesting in the Award was explicitly based on
the achievement of pre-established performance goals set forth in this Agreement
(including earnings, gains, or other criteria) that are later determined, as a
result of the accounting restatement, not to have been achieved.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Data Privacy

In order to administer the Plan, the Company may process personal data about
you.  Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan. The Company complies with the requirements of the
General Data Protection Regulation (“GDPR”).  This data will be maintained
permanently by the Company unless you request that the data be erased as
required by GDPR.

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

Purchase Price

If a purchase price is required by Applicable Law, it shall be deemed paid by
your prior or future Service.

Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, please contact Shirley Goza at shirley.goza@qtsdatacenter.com
or 913-312-5503 to request paper copies of these documents.

Code Section 409A

For purposes of this Agreement, you shall have a “Separation from Service” when
the Company reasonably anticipates that your level of Service will permanently
decrease to no more than 20 percent of the

 





8




 

 

 

 

average level of Service you have performed over the immediately preceding
36-month period (or such lesser period of your Service with the Company and its
Affiliates), which shall be interpreted consistently with the provisions of
Section 409A of the Code and the regulations promulgated thereunder (“Section
409A”).

It is intended that the Agreement comply with Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Agreement will
be interpreted and administered to be in compliance with Section 409A.  To the
extent that the Company determines that you would be subject to the additional
taxes or penalties imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional taxes or penalties.  The nature of any such
amendment shall be determined by the Company.  Notwithstanding anything to the
contrary in this Agreement or the Plan, to the extent required to avoid
accelerated taxation and penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Agreement during the six-month period immediately following your Separation
from Service will instead be paid on the first payroll date after the six-month
anniversary of your Separation from Service (or your death, if earlier).  Each
installment of PSUs that vests under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 





9




EXHIBIT A

[Performance metrics, performance period and certification date to be added each
year.]

10

